Detailed Action
Applicants amendments and arguments filed on June 17, 2022 have been acknowledged. Claims 1-20 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to include an API that provides original data of incoming sales leads to a lead queue and a lead cache. This is supported by the disclosure in at least paragraphs 129 and 138. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of managing leads through aspects such as enriching data of a portion of incoming sales leads with complementary data via a lead intake engine, where the engine includes an API for providing the original data of the incoming sales leads to a lead queue and a lead cache, and incorporating a data mask for masking information in a records database. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept managing leads is well known, however not in the specific configuration as presently claimed. 
Specifically, Barenblatt (US 20150134483), which is directed to property mortgage matching and coordination, teaches how borrowers can provide information about their desired properties such as property type, size, location, among other features. (Barenblatt paragraph 58) Barrentblatt further teaches how borrowers can be matched with a real estate professional based on the particular information provided and how the match engine is to match prospective borrower with a mortgage professional based on the borrower’s profile, or entered search criteria. (Barenblatt paragraphs 51 and 70) Thomas, which is directed to automating and facilitating the performance processing of task, and information storage associated with a home sale, mortgage origination, and settlement process, teaches how information can be received from a user, stored in a database and be further provided for use or processing by one or more ancillary systems or database. (Thomas column 12 lines 48-63) 
Ganesan, which is directed to coordinating messaging between buyers and sellers and/or service provides taches how notifications to sellers/service providers and buyers can be sent via email SMS/Text/voice message to a mobile phone. (Ganesan paragraph 13) Ganesan further teaches how message users are notified when a match is found and that leads may be delivered to a CRM system and that messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. (Ganesan paragraphs 15 and 239) Williams, which is directed to enhancing leads, teaches receiving a lead record from a client and associating additional data items from one or more data items received from one or more data sources with the lead record to generate an enhanced lead.  (Williams paragraphs 9 and 35) 
Rankin et al. (US 20080109444), which is directed to a lead generation hub for the generation, evaluation, and recording of information, and activities related to property transactions and associated communications, teaches providing only a subset of lead information to a lead requestor such that the information is redacted. (Rankin paragraph 178) Rankin further teaches how a determination can be made whether a requesting user is authorized for permission based access to selected information and if authorized the lead information may be provided to the requesting user (Rankin paragraph 171)  Charyk (US Patent No. 10,025,842), which is directed to user interfaces for dynamic access of multiple remote databases and synchronization of data based user rules, teaches how any updates to a user’s profile information may be pushed to multiple entities with which the user has an account in order to implement such profile updates across the multiple entities.
 Johnston et al. (US 20080208651), which is directed to a lead disbursement system, teaches how a lead can be assigned to a participant, by placing a call, updating a record within a database that is accessible by a participant and how when there are multiple requests, priority can be based on the first participant to respond, and that when a valid request is received the lead is assigned to the participant. (Johnston paragraphs 30 and 64-65) Charlson (US 20160277580), which is directed to call distribution, teaches customer calls can be brokered by a warm call transfer answer and how a plurality of call-buyers are contacted and that unique leads can be created where the contact information is not shared with the call-buyer until the call is awarded. (Charlson paragraphs 5 and 6)
Masella et al. (US 20060080229), which is directed to an automated method and system for processing mortgage leads, teaches how duplicated leads are rejected and listed in a rejected lead file in a database. (Masella paragraph 83) Huckleby (US 20100063890), which is directed to generating, qualifying, and processing leads, teaches scripting a call for a customer service representative contacting a prospective customer where a first script is provided for a live contact with the prospective customer and a second script for a follow-up message when unable to make live contact with the prospective customer and inputting a confirmed lead into a call queue as a prospective customer. (Huckleby paragraphs 13 and 16)
The Non-Patent Literature search shows similar findings, Sirignano et al. (Deep Learning for Mortgage Risk) teaches a deep learning model of mortgage credit and prepayment risk in which the relationship between risk factors and loan performance is not predicated on a pre-specified form. McWilliams (Opening the black box: Automated underwriting technology comes in many different shapes and sizes. Here’s a guide to some of the options out there.) teaches product and pricing engines that suggest which products provide a best fit for a borrower and optimum pricing combinations for a given loan application using a matrix type of decisioning based on a limited number of credit attributes.
However, the identified prior art fails to disclose the particular manner of providing original data of incoming sales leads to a lead queue and a lead cache as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689